        Case 17-32593            Doc 23     Filed 10/23/18     Entered 10/23/18 14:32:11              Desc    Page 1
                                                             of 13



                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF MINNESOTA


       In re: STABENOW, MATTHEW C.                           §     Case No. 17-32593-KAC
              STABENOW, STEPHANIE M.                         §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Patti J. Sullivan, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $542,762.88                             Assets Exempt:      $286,800.88
      (without deducting any secured claims)

      Total Distributions to Claimants:   $6,945.34                Claims Discharged
                                                                   Without Payment:      $89,234.49


      Total Expenses of Administration:    $1,887.38




               3) Total gross receipts of $8,833.89 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $1.17 (see Exhibit 2), yielded net receipts of $8,832.72 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
        Case 17-32593          Doc 23      Filed 10/23/18        Entered 10/23/18 14:32:11         Desc      Page 2
                                                               of 13



                                               CLAIMS                CLAIMS               CLAIMS                CLAIMS
                                             SCHEDULED              ASSERTED             ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $405,846.00           $43,571.04           $43,571.04                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $1,887.38            $1,887.38             $1,887.38


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $78,873.68           $74,059.50           $74,059.50             $6,945.34


   TOTAL DISBURSEMENTS                           $484,719.68          $119,517.92          $119,517.92             $8,832.72




                 4) This case was originally filed under chapter 7 on 08/11/2017. The case was pending for 14
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        10/12/2018                        By: /s/ Patti J. Sullivan
                                                                             Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-32593              Doc 23        Filed 10/23/18          Entered 10/23/18 14:32:11              Desc   Page 3
                                                                          of 13




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                      $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                   RECEIVED

 4589 Victor Path, #5, Hugo, MN 55038 (rental)                                                  1110-000                       $4,500.00

 Stephanie - wages earned but unpaid - 4 days                                                   1129-000                           $130.93

 HSA Account                                                                                    1129-000                           $295.50

 2016 property tax refund                                                                       1224-000                       $1,880.00

 Cash                                                                                           1129-000                            $50.00

 Matt - wages earned but upaid prorated - 4 days                                                1129-000                           $281.91

 U.S. Bank Checking account ending 3038                                                         1129-000                           $612.10

 Capital One 360 Savings account ending 421                                                     1129-000                           $930.45

 Estimated 2017 prorated federal tax refund (61%)                                               1124-000                             $3.00

 1994 Polaris XLT                                                                               1129-000                           $100.00

 U.S. Bank Savings account ending 9130                                                          1129-000                            $50.00

                             TOTAL GROSS RECEIPTS                                                                              $8,833.89

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM               $ AMOUNT
     PAYEE                                                  DESCRIPTION
                                                                                                   TRAN. CODE                PAID

 Matthew and Stephanie Stabenow            non estate portion of 2017 federal tax refund              8500-002                       $1.17

 TOTAL FUNDS PAID TO DEBTOR
                                                                                                                                     $1.17
       & THIRD PARTIES




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-32593             Doc 23   Filed 10/23/18     Entered 10/23/18 14:32:11          Desc       Page 4
                                                               of 13




EXHIBIT 3 - SECURED CLAIMS



                                         UNIFORM        CLAIMS
    Claim                                                                   CLAIMS             CLAIMS               CLAIMS
                CLAIMANT                  TRAN.       SCHEDULED
     NO.                                                                   ASSERTED           ALLOWED                PAID
                                          CODE      (from Form 6D)


      2        City & County Credit U    4110-000        $10,019.00              $9,570.84         $9,570.84              $0.00

      3        City & County Credit U    4210-000        $16,707.00          $15,665.84        $15,665.84                 $0.00

      8        Connexus Credit Union     4210-000        $19,772.00          $18,334.36        $18,334.36                 $0.00

     N/F       US Bank Home              4110-000       $124,649.00                    NA                NA                 NA
               Mortgage
     N/F       Wells Fargo Home Mor      4110-000       $234,699.00                    NA                NA                 NA

                   TOTAL SECURED                        $405,846.00          $43,571.04        $43,571.04                 $0.00




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM       CLAIMS               CLAIMS              CLAIMS              CLAIMS
   PAYEE                                  TRAN.      SCHEDULED             ASSERTED            ALLOWED               PAID
                                          CODE

 Trustee, Fees - Patti J. Sullivan       2100-000                 NA             $1,633.27         $1,633.27        $1,633.27

 Trustee, Expenses - Patti J. Sullivan   2200-000                 NA               $168.39           $168.39            $168.39

 Banking and Technology Service          2600-000                 NA                $85.72            $85.72             $85.72
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                  NA             $1,887.38         $1,887.38        $1,887.38
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                UNIFORM           CLAIMS               CLAIMS             CLAIMS               CLAIMS
           PAYEE
                               TRAN. CODE       SCHEDULED             ASSERTED           ALLOWED                PAID

                                                               None




UST Form 101-7-TDR ( 10 /1/2010)
         Case 17-32593     Doc 23   Filed 10/23/18     Entered 10/23/18 14:32:11        Desc   Page 5
                                                     of 13




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                          CLAIMS
                                      UNIFORM            CLAIMS
 CLAIM                                                                   ASSERTED        CLAIMS   CLAIMS
                   CLAIMANT            TRAN.          SCHEDULED
  NO.                                                                 (from Proofs of   ALLOWED    PAID
                                       CODE          (from Form 6E)
                                                                           Claim)


                                                     None




UST Form 101-7-TDR ( 10 /1/2010)
          Case 17-32593           Doc 23   Filed 10/23/18     Entered 10/23/18 14:32:11     Desc       Page 6
                                                            of 13




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                         CLAIMS
                                      UNIFORM        CLAIMS
                                                                        ASSERTED         CLAIMS             CLAIMS
 CLAIM NO.         CLAIMANT            TRAN.      SCHEDULED
                                                                     (from Proofs of    ALLOWED              PAID
                                       CODE      (from Form 6F)
                                                                          Claim)

     1       First National Bank of   7100-000         $8,285.00            $8,324.19      $8,324.19            $780.65
             Omaha

     4       Capital One Bank         7100-000           $389.00              $414.34       $414.34              $38.86
             (USA), N.A.

     5       Capital One Bank         7100-000           $876.00              $872.78       $872.78              $81.85
             (USA), N.A.

     6       TD Bank, USA             7100-000         $1,980.00            $1,980.82      $1,980.82            $185.76


     7       FAIRVIEW HEALTH          7100-000         $4,907.89            $7,860.49      $7,860.49            $737.16
             SERVICES

     9       Portfolio Recovery       7100-000               $0.00         $16,785.63     $16,785.63        $1,574.16
             Associates, LLC

     10      Midland Funding, LLC     7100-000        $18,392.46           $18,156.12     $18,156.12        $1,702.69


     11      U.S. Bank National       7100-000        $15,885.00           $14,703.87     $14,703.87        $1,378.94
             Association

     12      U.S. Bank National       7100-000         $6,038.00            $4,961.26      $4,961.26            $465.27
             Association

    N/F      Allergy and Asthma       7100-000              $44.36                NA             NA                 NA
             Care PA

    N/F      Alltran Health           7100-000           $102.07                  NA             NA                 NA


    N/F      Fairview Health          7100-000           $611.20                  NA             NA                 NA
             Services

    N/F      Fairview Health          7100-000           $600.19                  NA             NA                 NA
             Services

    N/F      Fairview Health          7100-000              $18.65                NA             NA                 NA
             Services

    N/F      Fairview Home Medical    7100-000              $52.23                NA             NA                 NA
             Equipment

    N/F      Fairview Pharmacy        7100-000               $3.29                NA             NA                 NA
             Services



UST Form 101-7-TDR ( 10 /1/2010)
          Case 17-32593           Doc 23   Filed 10/23/18     Entered 10/23/18 14:32:11     Desc       Page 7
                                                            of 13


    N/F      Minnesota Health         7100-000         $1,830.00               NA                NA               NA
             Clinics

    N/F      Portfolio Recovery       7100-000        $18,521.00               NA                NA               NA


    N/F      The Affiliated Group I   7100-000          $221.00                NA                NA               NA


    N/F      University of MN         7100-000          $116.34                NA                NA               NA
             Physicians

            TOTAL GENERAL
           UNSECURED CLAIMS                           $78,873.68        $74,059.50        $74,059.50        $6,945.34




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-32593                  Doc 23        Filed 10/23/18         Entered 10/23/18 14:32:11                        Desc         Page 8
                                                                                of 13
                                                           Form 1
                                                                                                                                                   Exhibit 8
                                       Individual Estate Property Record and Report                                                                Page: 1

                                                        Asset Cases
Case No.: 17-32593-KAC                                                                   Trustee Name:      (430100) Patti J. Sullivan
Case Name:    STABENOW, MATTHEW C.                                                       Date Filed (f) or Converted (c): 08/11/2017 (f)
              STABENOW, STEPHANIE M.
                                                                                         § 341(a) Meeting Date:       09/11/2017
For Period Ending:        10/12/2018                                                     Claims Bar Date:      12/18/2017

                                   1                             2                      3                      4                   5                    6

                           Asset Description                  Petition/         Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled        (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                               Values                 Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                              Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                         and Other Costs)

    1       4589 Victor Path, #5, Hugo, MN 55038              139,800.00                    4,500.00                               4,500.00                          FA
            (rental)

    2       24442 Holm Oak Ave, Forest Lake, MN               303,200.00                         0.00                                    0.00                        FA
            55025

    3       2010 GMC Acadia, 100,000 miles                       8,147.00                        0.00                                    0.00                        FA

    4       2011 Chevrolet Silverado, 90,000 miles             13,056.00                         0.00                                    0.00                        FA

    5       1994 Polaris XLT                                         100.00                   100.00                                   100.00                        FA

    6       Regular household goods                              2,185.00                        0.00                                    0.00                        FA

    7       Used Men's and Woman's clothing,                         750.00                      0.00                                    0.00                        FA
            shoes

    8       Men's wedding band                                       200.00                      0.00                                    0.00                        FA

    9       Cash                                                      50.00                     50.00                                   50.00                        FA

   10       U.S. Bank Checking account ending                        749.46                   612.10                                   612.10                        FA
            3038

   11       US Bank Savings account ending 0365                       50.00                      0.00                                    0.00                        FA

   12       U.S. Bank Savings account ending 9130                      0.00                     50.00                                   50.00                        FA

   13       Capital One 360 Savings account ending                   780.45                   930.45                                   930.45                        FA
            421

   14       HSA Account                                              200.00                   295.50                                   295.50                        FA

   15       Thrivent 401 (k)                                  135,357.72                         0.00                                    0.00                        FA

   16       Donlar Construction 401(k)                         31,943.81                         0.00                                    0.00                        FA

   17       Thrivent Pension plan                              16,260.24                         0.00                                    0.00                        FA

   18       Primerica Roth IRA                                 31,303.11                         0.00                                    0.00                        FA

   19       Estimated 2017 prorated federal tax                  3,286.50                        1.83                                    3.00                        FA
            refund (61%)
            $3 x 61% = $1.83

   20       Estimated 2017 prorated state tax refund                  10.00                      0.00                                    0.00                        FA
            Owed state

   21       Stephanie - wages earned but unpaid - 4                  468.00                   130.93                                   130.93                        FA
            days

   22       1 ladies wedding band                                    300.00                      0.00                                    0.00                        FA

   23       Matt - wages earned but upaid prorated -                 880.00                   281.91                                   281.91                        FA
            4 days

   24       2016 property tax refund (u)                         1,880.00                   1,880.00                               1,880.00                          FA

UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-32593                   Doc 23       Filed 10/23/18      Entered 10/23/18 14:32:11                           Desc        Page 9
                                                                             of 13
                                                           Form 1
                                                                                                                                                   Exhibit 8
                                       Individual Estate Property Record and Report                                                                Page: 2

                                                        Asset Cases
Case No.: 17-32593-KAC                                                                Trustee Name:       (430100) Patti J. Sullivan
Case Name:    STABENOW, MATTHEW C.                                                    Date Filed (f) or Converted (c): 08/11/2017 (f)
              STABENOW, STEPHANIE M.
                                                                                      § 341(a) Meeting Date:        09/11/2017
For Period Ending:       10/12/2018                                                   Claims Bar Date:         12/18/2017

                                   1                             2                   3                         4                  5                     6

                           Asset Description                  Petition/      Estimated Net Value     Property Formally        Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled     (Value Determined By        Abandoned           Received by the     Administered (FA)/
                                                               Values              Trustee,             OA=§554(a)              Estate           Gross Value of
                                                                           Less Liens, Exemptions,       abandon.                               Remaining Assets
  Ref. #                                                                      and Other Costs)


   24       Assets Totals (Excluding unknown values)         $690,957.29                 $8,832.72                               $8,833.89                     $0.00



 Major Activities Affecting Case Closing:



                                Per notice of sale dated 11/02/17 [DKT 12], Debtors paid $4,330.89 for assets 5, 9, 10, 12, 13, 14, 21, 23 &
                                24. Report of Trustee filed on 11/28/17.

                                Per notice of sale dated 01/25/18 [DKT 16], Debtors will pay $4,500 for asset 1 in monthly payments of
                                $1,125, commencing on 02/01/18. Report of Trustee filed on 04/02/18.
 Initial Projected Date Of Final Report (TFR): 12/01/2018                  Current Projected Date Of Final Report (TFR):              06/05/2018 (Actual)


                      10/12/2018                                                           /s/Patti J. Sullivan
                           Date                                                            Patti J. Sullivan




UST Form 101-7-TDR ( 10 /1/2010)
                 Case 17-32593                    Doc 23     Filed 10/23/18 Entered 10/23/18 14:32:11                                 Desc           Page
                                                                         10 of 13
                                                              Form 2                                                                                Exhibit 9
                                                                                                                                                    Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-32593-KAC                                          Trustee Name:                    Patti J. Sullivan (430100)
                       STABENOW, MATTHEW C.
Case Name:                                                                   Bank Name:                       Rabobank, N.A.
                       STABENOW, STEPHANIE M.
                                                                             Account #:                       ******4766 Checking Account
Taxpayer ID #:         **-***6435
                                                                             Blanket Bond (per case limit): $26,510,000.00
For Period Ending: 10/12/2018
                                                                             Separate Bond (if applicable): N/A

    1          2                          3                                       4                                 5                 6                      7

  Trans.    Check or        Paid To / Received From           Description of Transaction          Uniform       Deposit          Disbursement        Account Balance
   Date      Ref. #                                                                              Tran. Code       $                    $

 10/12/17                Matthew C Stabenow                Sale of non-exempt property                               4,330.89                                    4,330.89

              {5}                                          1994 Polaris XLT                      1129-000                                                        4,330.89

                                                                                      $100.00

              {9}                                          Cash                                  1129-000                                                        4,330.89

                                                                                       $50.00

              {10}                                         US Bank checking                      1129-000                                                        4,330.89

                                                                                      $612.10

              {12}                                         US Bank savings                       1129-000                                                        4,330.89

                                                                                       $50.00

              {13}                                         Capital One savings                   1129-000                                                        4,330.89

                                                                                      $930.45

              {14}                                         HSA account                           1129-000                                                        4,330.89

                                                                                      $295.50

              {21}                                         Wages - Stephanie                     1129-000                                                        4,330.89

                                                                                      $130.93

              {23}                                         Wages - Matt                          1129-000                                                        4,330.89

                                                                                      $281.91

              {24}                                         2016 property tax refund              1224-000                                                        4,330.89

                                                                                     $1,880.00

 10/31/17                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   10.00                4,320.89
                                                           Fee

 11/30/17                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   10.00                4,310.89
                                                           Fee

 12/29/17                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   10.00                4,300.89
                                                           Fee

 01/29/18     {1}        Matthew C Stabenow                Rental property                       1110-000            1,125.00                                    5,425.89

 01/31/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   10.00                5,415.89
                                                           Fee

 02/28/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   10.00                5,405.89
                                                           Fees

 03/01/18     {1}        Matthew C Stabenow                Rental property                       1110-000            1,125.00                                    6,530.89

 03/30/18     {1}        Stephanie Preston                 Rental Property                       1110-000            2,250.00                                    8,780.89

 03/30/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   10.00                8,770.89
                                                           Fees

 04/30/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   11.87                8,759.02
                                                           Fees

 05/10/18     {19}       United States Treasury            2017 federal tax refund               1124-000                 3.00                                   8,762.02

 05/31/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                   13.85                8,748.17
                                                           Fees

                                                                                          Page Subtotals:          $8,833.89               $85.72     true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                 Case 17-32593                    Doc 23     Filed 10/23/18 Entered 10/23/18 14:32:11                                Desc           Page
                                                                         11 of 13
                                                                 Form 2                                                                            Exhibit 9
                                                                                                                                                   Page: 2
                                                 Cash Receipts And Disbursements Record
Case No.:              17-32593-KAC                                        Trustee Name:                     Patti J. Sullivan (430100)
                       STABENOW, MATTHEW C.
Case Name:                                                                 Bank Name:                        Rabobank, N.A.
                       STABENOW, STEPHANIE M.
                                                                           Account #:                        ******4766 Checking Account
Taxpayer ID #:         **-***6435
                                                                           Blanket Bond (per case limit): $26,510,000.00
For Period Ending: 10/12/2018
                                                                           Separate Bond (if applicable): N/A

    1          2                             3                                    4                                5                 6                      7

  Trans.    Check or         Paid To / Received From          Description of Transaction         Uniform       Deposit         Disbursement         Account Balance
   Date      Ref. #                                                                             Tran. Code       $                   $



 06/05/18     101        Matthew and Stephanie             non estate portion of 2017 federal   8500-005                                    1.17                8,747.00
                         Stabenow                          tax refund
                                                           Stopped on 09/10/2018

 07/09/18     102        Patti J. Sullivan                 Combined trustee compensation &                                            1,801.66                  6,945.34
                                                           expense dividend payments.

                                                           Claims Distribution - Tue, 06-05-    2100-000                                                        6,945.34
                                                           2018

                                                                                   $1,633.27

                                                           Claims Distribution - Tue, 06-05-    2200-000                                                        6,945.34
                                                           2018

                                                                                      $168.39

 07/09/18     103        First National Bank of Omaha      Distribution payment - Dividend      7100-000                                  780.65                6,164.69
                                                           paid at 9.38% of $8,324.19; Claim
                                                           # 1; Filed: $8,324.19

 07/09/18     104        Capital One Bank (USA), N.A.      Distribution payment - Dividend      7100-000                                   38.86                6,125.83
                                                           paid at 9.38% of $414.34; Claim #
                                                           4; Filed: $414.34

 07/09/18     105        Capital One Bank (USA), N.A.      Distribution payment - Dividend      7100-000                                   81.85                6,043.98
                                                           paid at 9.38% of $872.78; Claim #
                                                           5; Filed: $872.78

 07/09/18     106        TD Bank, USA                      Distribution payment - Dividend      7100-000                                  185.76                5,858.22
                                                           paid at 9.38% of $1,980.82; Claim
                                                           # 6; Filed: $1,980.82

 07/09/18     107        FAIRVIEW HEALTH SERVICES          Distribution payment - Dividend      7100-000                                  737.16                5,121.06
                                                           paid at 9.38% of $7,860.49; Claim
                                                           # 7; Filed: $7,860.49

 07/09/18     108        Portfolio Recovery Associates,    Distribution payment - Dividend      7100-000                              1,574.16                  3,546.90
                         LLC                               paid at 9.38% of $16,785.63;
                                                           Claim # 9; Filed: $16,785.63

 07/09/18     109        Midland Funding, LLC              Distribution payment - Dividend      7100-000                              1,702.69                  1,844.21
                                                           paid at 9.38% of $18,156.12;
                                                           Claim # 10; Filed: $18,156.12

 07/09/18     110        U.S. Bank National Association    Distribution payment - Dividend      7100-000                              1,378.94                   465.27
                                                           paid at 9.38% of $14,703.87;
                                                           Claim # 11; Filed: $14,703.87

 07/09/18     111        U.S. Bank National Association    Distribution payment - Dividend      7100-000                                  465.27                    0.00
                                                           paid at 9.38% of $4,961.26; Claim
                                                           # 12; Filed: $4,961.26

 09/10/18     101        Matthew and Stephanie             non estate portion of 2017 federal   8500-005                                   -1.17                    1.17
                         Stabenow                          tax refund
                                                           Stopped: check issued on
                                                           06/05/2018

 09/17/18     112        Matthew and Stephanie             non estate portion of 2017 federal   8500-002                                    1.17                    0.00
                         Stabenow                          tax refund

                                                                                         Page Subtotals:               $0.00        $8,748.17        true




{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                               ! - transaction has not been cleared
                   Case 17-32593               Doc 23      Filed 10/23/18 Entered 10/23/18 14:32:11                               Desc            Page
                                                                       12 of 13
                                                           Form 2                                                                                Exhibit 9
                                                                                                                                                 Page: 3
                                           Cash Receipts And Disbursements Record
Case No.:                 17-32593-KAC                                 Trustee Name:                  Patti J. Sullivan (430100)
                          STABENOW, MATTHEW C.
Case Name:                                                             Bank Name:                     Rabobank, N.A.
                          STABENOW, STEPHANIE M.
                                                                       Account #:                     ******4766 Checking Account
Taxpayer ID #:            **-***6435
                                                                       Blanket Bond (per case limit): $26,510,000.00
For Period Ending: 10/12/2018
                                                                       Separate Bond (if applicable): N/A

    1             2                    3                                     4                              5                     6                        7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                     8,833.89                 8,833.89                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                    0.00
                                           Subtotal                                                          8,833.89                 8,833.89
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                     $8,833.89              $8,833.89


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                           ! - transaction has not been cleared
                 Case 17-32593             Doc 23       Filed 10/23/18 Entered 10/23/18 14:32:11                             Desc    Page
                                                                    13 of 13
                                                       Form 2                                                                       Exhibit 9
                                                                                                                                    Page: 4
                                       Cash Receipts And Disbursements Record
Case No.:           17-32593-KAC                               Trustee Name:                    Patti J. Sullivan (430100)
                    STABENOW, MATTHEW C.
Case Name:                                                     Bank Name:                       Rabobank, N.A.
                    STABENOW, STEPHANIE M.
                                                               Account #:                       ******4766 Checking Account
Taxpayer ID #:      **-***6435
                                                               Blanket Bond (per case limit): $26,510,000.00
For Period Ending: 10/12/2018
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                         ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS                    BALANCES
                                 ******4766 Checking Account                       $8,833.89          $8,833.89                       $0.00

                                                                                    $8,833.89                 $8,833.89                 $0.00




                 10/12/2018                                            /s/Patti J. Sullivan
                   Date                                                Patti J. Sullivan




UST Form 101-7-TDR (10 /1/2010)
